Citation Nr: 0740848	
Decision Date: 12/28/07    Archive Date: 01/03/08

DOCKET NO.  05-32 636A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Tampa, 
Florida


THE ISSUE

Entitlement to payment or reimbursement of unauthorized 
medical expenses incurred on October 8, 2004.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant/Veteran


ATTORNEY FOR THE BOARD

Kristi Barlow, Counsel


INTRODUCTION

The veteran served on active duty from October 1990 to 
November 1997.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a May 2005 administrative decision 
of the Department of Veterans Affairs (VA) Medical Center 
(MC) in Tampa, Florida, which denied the benefit sought on 
appeal.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  On October 8, 2004, the veteran incurred medical expenses 
at a private hospital for the treatment of gastritis.  

3.  Prior to the actual care rendered at the private hospital 
on October 8, 2004, the cost had not been authorized by VA.

4.  At the time care was rendered on October 8, 2004, the 
veteran had seven service-connected disabilities, including 
for gastritis.  

5.  The private medical care rendered on October 8, 2004, was 
for a medical emergency of such a nature that a prudent 
layperson could reasonably expect the absence of immediate 
medical attention to result in placing the health of the 
individual in serious jeopardy.  

6.  On October 8, 2004, federal facilities were not available 
to render the care which the veteran received at the private 
facility.


CONCLUSION OF LAW

Criteria for payment or reimbursement of unauthorized medical 
expenses incurred at a private hospital on October 8, 2004, 
have been met.  38 U.S.C.A. §§ 1725, 1728 (West 2002); 38 
C.F.R. §§ 17.120, 17.1002 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board finds that VA has substantially satisfied the 
duties to notify and assist, as required by the Veterans 
Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a).  To the extent that there may 
be any deficiency of notice or assistance, there is no 
prejudice to the veteran in proceeding with this appeal given 
the fully favorable nature of the Board's decision.  

The veteran contends that he should be reimbursed for the 
cost of medical treatment on October 8, 2004, because he was 
advised by VA personnel to seek emergency treatment at the 
closest medical facility notwithstanding the fact that such a 
facility was a private institution.  He credibly testified 
before the Board that he believed his health was in danger on 
the day in question as he was vomiting blood and believed 
that prompt treatment was required. 

The veteran has seven service-connected disabilities, 
including gastritis, and participates in regular treatment at 
the Orlando outpatient clinic and at the Tampa VAMC.  On 
October 8, 2004, he vomited blood and shortly thereafter 
contacted VA medical personnel by telephone to determine 
where to obtain treatment.  He was advised to seek emergency 
treatment at the closest medical facility.

The veteran presented for treatment at the Central Florida 
Regional Hospital, a private medical facility, on October 8, 
2004.  He was treated for hematemesis and gastritis and 
released that same day.  The veteran then contacted VA 
personnel and began the process to have his treatment costs 
paid by VA.  As reported during a Travel Board hearing held 
in August 2007, no VA outpatient clinics located near the 
veteran handle emergency care.  Additionally, it was reported 
that the Tampa VAMC is 115 miles from the veteran's home, 
whereas the Central Florida Regional Hospital is only 10 
miles away.  

In adjudicating a claim for reimbursement of medical 
expenses, the Board must first make a factual determination 
as to whether VA gave prior authorization for the non-VA 
medical care that the veteran received in a private facility.  
See 38 U.S.C.A. § 1703(a); 38 C.F.R. § 17.54.  In this case, 
it is not contended that VA specifically agreed to pay the 
medical bills incurred at the private facility.  It is noted 
that there are specific formalities which must be followed 
under 38 C.F.R. § 17.54 that were not complied with here and, 
as a result, proper advance authorization from VA was not 
obtained.  Therefore, the Board must conclude that prior 
authorization for the private medical treatment received on 
October 8, 2004, was not obtained pursuant to 38 C.F.R. § 
17.54, and that payment is not warranted for expenses 
incurred in conjunction with that treatment under 38 U.S.C.A. 
§ 1703.

Nevertheless, reimbursement of the expenses of care or 
services, not previously authorized, in a private or public 
(or Federal) hospital not operated by VA, may be paid on the 
basis of a claim timely filed, if the following criteria are 
met:  (1) the veteran has a service-connected disability; (2) 
there is a medical emergency of such nature that delay would 
be hazardous to the veteran's life or health; and (3) VA or 
other Federal facilities were not feasibly available, and an 
attempt to use them beforehand or obtain prior VA 
authorization for the services required would not have been 
reasonable, sound, wise, or practicable, or treatment had 
been or would have been refused.  See 38 U.S.C.A. § 1728; 38 
C.F.R. § 1720.  In order to be eligible for reimbursement of 
unauthorized medical expenses under 38 U.S.C.A. § 1728, all 
three requirements must be met.  

It is the defined and consistently applied policy of VA to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt is 
meant one which exists because of an approximate balance of 
positive and negative evidence which does not satisfactorily 
prove or disprove the claim.  It is a substantial doubt and 
one within the range of probability as distinguished from 
pure speculation or remote possibility.  See 38 C.F.R. 
§ 3.102.

Having reviewed the evidence, the Board finds that the 
veteran is eligible for payment or reimbursement of the 
emergency room treatment expenses incurred on October 8, 
2004, pursuant to 38 U.S.C.A. § 1728 because he has satisfied 
all three of the required criteria.  Specifically, the 
veteran had seven service-connected disabilities at the time 
of the treatment in question, he reasonably believed that a 
delay in receiving treatment would be hazardous to his health 
due to the vomiting of blood, and a VA or other Federal 
facility was not available as VA medical facilities were 
either too far away or not equipped to provide emergency 
care.  Moreover, when he contacted VA medical personnel by 
telephone to determine where to obtain treatment, he was 
advised to seek emergency treatment at the closest medical 
facility, which in this case was the private hospital.  
Resolving all reasonable doubt in the veteran's favor, there 
simply is nothing in the record to refute his assertions that 
he believed that failure to obtain prompt care would be 
hazardous to his life or health.  

In sum, the Board finds that the veteran meets the criteria 
for payment or reimbursement of unauthorized medical expenses 
resulting from his emergency treatment on October 8, 2004, 
because the preponderance of the evidence shows that the 
treatment received that date was for symptoms perceived to be 
so serious as to require immediate medical attention to avoid 
serious impairment and a VA facility was not available.  As 
such, the benefit sought on appeal is granted.




ORDER

Entitlement to payment or reimbursement of unauthorized 
medical expenses incurred on October 8, 2004, at the Central 
Florida Regional Hospital is granted, subject to the laws and 
regulations governing the award of monetary benefits.




____________________________________________
Richard C. Thrasher
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


